DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27, 29, 36, 38-41, and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Publication No. 2014/0346600 A1; hereinafter Cheng)
	With respect to claim 26, Cheng discloses an integrated circuit device comprising: a body [16] comprising semiconductor material (see ¶[0019]); a gate structure [24] above the body and on one or more sidewalls [26] of the 
	With respect to claim 27, Cheng discloses wherein the plug comprises oxygen and at least one of strontium, titanium, lanthanum, aluminum, neodymium, and gadolinium (see ¶[0027]; strontium titanate)
	With respect to claim 29, Cheng discloses wherein the plug comprises a first plurality of crystallographic planes that are coherent with a second plurality of crystallographic planes of the adjacent one of the source region and the drain region (see ¶[[0026-0027]; perovskites preferred due to crystalline orientation with relation to  [32]).
	With respect to claim 36, Cheng discloses comprising a first spacer [30B] in contact with the adjacent one of the source region and the drain region and a second spacer [28A], wherein the plug is between the first spacer and the second spacer (See Figure 3G).
	With respect to claim 38, Cheng discloses comprising a substrate [12] under the body, the substrate comprising a fourth lattice parameter, and wherein a channel region 
	With respect to claim 39, Cheng discloses a substrate [12] under the body [16] and a buffer layer [14] between the substrate and the body, the buffer layer and the body having lattice parameters more than 1% different from one another (see ¶[0019]; oxide vs silicon have differing lattice structures).
	With respect to claim 40, Cheng discloses computing device comprising the integrated circuit device of claim 26 (See ¶[0048])
	With respect to claim 41, Cheng discloses an integrated circuit device comprising: a body [16] comprising first semiconductor material (see ¶[0019]); a gate structure [24] at least on a top surface of the body; a source region [32,32A] and a drain region [32,32A] on opposing sides of the body (See Figure 3G), the source and drain regions comprising second semiconductor material that is distinct from the first semiconductor material (see ¶[0028]); and a plug [30A] adjacent to one of the source region and the drain region, wherein the plug comprises a first plurality of crystallographic planes that are coherent with a second plurality of crystallographic planes of the adjacent one of the source region and the drain region (see ¶[0027]).
	With respect to claim 43, Cheng discloses a first spacer [30B] in contact with the adjacent one of the source region and the drain region and a second spacer [28A], wherein the plug [30A] is between the first spacer and the second spacer (See Figure 3G).
	With respect to claim 44, Cheng discloses a method for forming an integrated circuit structure, the method comprising: forming a body [16] on a substrate [12], the 
	With respect to claim 45, Cheng discloses wherein the epitaxial plug has a perovskite crystal structure (See ¶[0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 30-32, 34-35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Publication No. 2014/0346600 A1; hereinafter Cheng).
	With respect to claim 28, Cheng fails to explicitly disclose wherein the plug has a first lattice parameter that is less than 1% different from a second lattice parameter of the adjacent one of the source region and the drain region however does disclose the plug material is chosen to align with the crystalline orientation of the source/drain region 
	Based on the disclosure, it appears that the percentage lattice parameter difference is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the materials chosen for the plug and source/drain regions are crystalline lattice matched in order to optimize the stress induced onto the channel structure (see ¶[[0026-0027] and ¶[0043]).
	With respect to claim 30, Cheng fails to explicitly disclose wherein the plug causes from 0.5% to 2% of strain of a third lattice parameter in a channel region of the body, however Cheng does disclose that stress is induced into the channel region by the crystalline structure of the plug with relation to the source and drain (see ¶[[0026-0028] and ¶[0043]).
	Based on the disclosure, it appears that the amount of strain induced is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the materials selected for plug and source/drain region would induce the proper amount of stress to the channel region to enhance performance with an induced stress along the channel structure (See ¶[0004] and ¶[0027-0028]). 

	With respect to claim 32, Cheng discloses wherein the body comprises a p-MOS channel material and the strain comprises compressive strain of the third lattice parameter of the p-MOS channel material (see ¶[0028]).
	With respect to claim 34, Cheng discloses wherein the body comprises an n-MOS channel material and the strain comprises tensile strain of the third lattice parameter of the n-MOS channel material (see ¶[0028]).
	With respect to claim 35, Cheng discloses wherein: the n-MOS channel material comprises silicon (See ¶[0004]); and the integrated circuit device further comprising a layer of from 70 atomic % to 75 atomic % silicon and 25 atomic % to 30 atomic % germanium under the body, the source region, and the drain region (See ¶[0028]), wherein the n-MOS channel material comprises less than 25 atomic % germanium (see ¶[0004]; channel contains silicon, no germanium).
	With respect to claim 42, Cheng discloses wherein the third lattice parameter is less than 1% different from a fourth lattice parameter of a substrate below the body (see ¶[0017]; both silicon), but fails to explicitly disclose wherein the plug causes from 0.5% to 2% of strain of a third lattice parameter in a channel region of the body. However Cheng does disclose that stress is induced into the channel region by the crystalline structure of the plug with relation to the source and drain (see ¶[[0026-0028] and ¶[0043]).
. 
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Publication No. 2014/0346600 A1; hereinafter Cheng) as applied to claim 30 above, and further in view of Yeo et al. (U.S. Publication No. 2016/0380056 A1; hereinafter Yeo). 	
	With respect to claim 33, Cheng discloses wherein: the p-MOS channel material comprises silicon and germanium; and wherein the integrated circuit device further comprises a layer of from 70 atomic % to 75 atomic % silicon and 25 atomic % to 30 atomic % germanium under the body, the source region, and the drain region (See ¶[0028]), but fails to explicitly disclose wherein the p-MOS channel material comprises more than 50 atomic % germanium 
	In the same field of endeavor, Yeo teaches a channel region comprising silicon and germanium with an atomic % germanium of over 50% (See ¶[0017]). 	The implementation of a high germanium atomic % within the channel region as taught by Yeo allows for increased strain induction by stressors surrounding the channel region, thereby improving performance (See ¶[0019-0020]).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Publication No. 2014/0346600 A1; hereinafter Cheng) in view of Wang et al. (U.S. Publication No. 2018/0130802 A1; hereinafter Wang)
	With respect to claim 37, Cheng fails to disclose wherein the body comprises indium and phosphorous, and wherein the source region and the drain region comprise indium, gallium, and arsenic.
	In the same field of endeavor, Wang teaches the body comprises indium and phosphorous (see ¶[0013]), and wherein the source region and the drain region comprise indium, gallium, and arsenic (see ¶[0046]).	Indium phosphide and indium gallium arsenide are well known and appreciated alternatives to body and source and drain region materials utilized by Cheng. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the materials taught by Wang could be utilized alternatively to those of Cheng and be functionally equivalent in performance (See Wang ¶[0013] and ¶[0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adam et al. (U.S. Publication No. 2013/0270638 A1) discloses FINFET with perovskite plug
Widjaja (U.S. Patent No. 9,025,358 B2) discloses a transistor with perovskite

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818